NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JOHN A. THYMES,                                 No. 15-16050

                Plaintiff-Appellant,            D.C. No. 5:14-cv-02377-EJD

 v.
                                                MEMORANDUM*
EDMUND G. BROWN, Jr., Attorney
General, individually and in his official
capacity; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      John A. Thymes appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law violations brought in connection with a

property Thymes claims to own and his prior criminal conviction. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Fed. R.

Civ. P. 12(b)(6). Pan Am. Co. v. Sycuan Band of Mission Indians, 884 F.2d 416,

418 (9th Cir. 1989). We affirm.

      The district court properly dismissed Thymes’ action because success on his

claims would necessarily imply the invalidity of his prior criminal conviction, and

thus his claims are barred by Heck v. Humphrey, 512 U.S. 477 (1994). See

Whitaker v. Garcetti, 486 F.3d 572, 583-84 (9th Cir. 2007) (irrespective of the

relief sought, Heck bars § 1983 claims which would necessarily imply the

invalidity of a conviction, unless the plaintiff can show that the conviction has

been invalidated).

      We reject as unsupported by the record Thymes’ contention that the district

court violated his right to due process or erred regarding the default judgments

Thymes requested.

      We do not consider arguments raised for the first time on appeal, or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Thymes’ pending motions (Docket Entry Nos. 51, 52, 53) are denied.

      AFFIRMED.




                                          2                                    15-16050